Title: Thomas Jefferson to Vachel Worthington and George W. Anderson, 17 June 1819
From: Jefferson, Thomas
To: Worthington, Vachel,Anderson, George Washington,Calliopean Society of Transylvania University


          
            Messrs Worthington & Anderson
             Monticello June 17. 19.
          
          I am very sensible of the testimony of respect rendered me by the Calliopean society, in naming me an honorary member of their institution. if distance has rendered my personal action with them impossible, I am endeavoring nevertheless to merit the association with which they have honored me, by employing the slender faculties which time and nature have spared me in fostering an institution which, like theirs, will be devoted to the promulgation of useful knolege, to the union of mankind in concord and brotherly love, and to the preservation, as the sheet anchor of our hope & happiness of the sacred form and principles of our state and federal constitutions. I hope the University Universities of Transylvania & Virginia, will realise the consolatory belief that if man cannot attain to infinite perfection he may to that which is indefinite, and the term of which is yet far beyond the ken of his mortal eye. I salute your society sincerely and in it’s own spirit of brotherly affection & respect.
           Th: Jefferson
        